                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

KEVIN BARNARD HICKS,

                       Petitioner,                             Case Number 20-10106
v.                                                             Honorable David M. Lawson

GREG SKIPPER, WARDEN,

                       Respondent.

_________________________________________/

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                          WITHOUT PREJUDICE

       Petitioner Kevin Barnard Hicks, a prisoner currently confined at the Michigan Reformatory

in Ionia, Michigan, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254.

He raises three grounds for relief but acknowledges that none of them were presented to the state

court. Because Hicks has sufficient time to return to state court and present those claims before

the statute of limitations expires on his right to file a habeas corpus petition, the Court will dismiss

this petition without prejudice.

                                                   I.

       Hicks was convicted of one count of carjacking, Mich. Comp. Law § 750.529a, and two

counts of armed robbery, Mich. Comp. Law § 750.529, following a bench trial in the Wayne

County, Michigan circuit court. He was sentenced to a substantial prison term on December 20,

2016. Hicks filed a direct appeal in the Michigan Court of Appeals. In that appeal, he raised three

theories of ineffective assistance of trial counsel, challenged his waiver of his jury trial right, and

asserted that his sentence was unreasonable and improperly enhanced under Michigan’s habitual

offender enhancement statute. People v. Hicks, No. 336702, 2018 WL 6422099 (Mich. Ct. App.
Dec. 6, 2018). The Michigan Court of Appeals denied relief and the state supreme court denied

leave to appeal. Ibid.; 504 Mich. 996, 934 N.W.2d 229 (2019).

       None of the issues raised in the petitioner’s direct appeal appear in the petition for habeas

corpus. Instead, the petitioner’s grounds for habeas relief are that his bond was excessive, he was

held in jail for over six months awaiting trial, and “the state violated [the] U.S. constitution[] and

. . . denied my right to the equal protection of the laws.” Pet., ECF No. 1, PageID.5-8. The

petitioner states he did not raise these issues or present them to the highest state court, because he

believed that only the federal courts had jurisdiction over the subject matter. Id. at PageID.12.

                                                  II.

       Hicks mailed his habeas corpus petition on January 13, 2020. When a prisoner files a

petition for habeas corpus, the Court must undertake a preliminary review to determine whether

“it plainly appears from the face of the petition and any exhibits annexed to it that the petitioner is

not entitled to relief in the district court.” Rule 4, Rules Governing § 2254 Cases; see also 28

U.S.C. § 2243. If, after preliminary consideration of the petition and including any annexed

exhibits, the Court determines that the petitioner is not entitled to relief, the Court must summarily

dismiss the petition. Rule 4, Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254; McFarland

v. Scott, 512 U.S. 849, 856 (1994); Carson v. Burke, 178 F.3d 434, 436 (6th Cir. 1999); see also

Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen out”

petitions that lack merit on their face). No response to a habeas petition is necessary when the

petition is frivolous, obviously lacks merit, or where the necessary facts can be determined from

the petition itself without consideration of a response from the State. See Allen, 424 F.2d at 141;

Robinson v. Jackson, 366 F. Supp. 2d 524, 525 (E.D. Mich. 2005).



                                                 -2-
       It is well-settled that a state prisoner filing a petition for a writ of habeas corpus under 28

U.S.C. § 2254 must first exhaust all state court remedies. 28 U.S.C. § 2254(b)(1)(A), (c). The

exhaustion doctrine requires state prisoners to “fairly present” their claims as federal constitutional

issues in the state courts before raising those claims in a federal habeas corpus petition. O’Sullivan

v. Boerckel, 526 U.S. 838, 844 (1999); McMeans v. Brigano, 228 F.3d 674, 680-81 (6th Cir. 2000);

Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). The exhaustion requirement is satisfied if a prisoner

invokes one complete round of the state’s established appellate review process, including a petition

for discretionary review to a state supreme court. See O’Sullivan, 526 U.S. at 845, 847. A prisoner

“‘fairly presents’ his claim to the state courts by citing a portion of the Constitution, federal

decisions using constitutional analysis, or state decisions employing constitutional analysis in

similar fact patterns.” Levine v. Torvik, 986 F.2d 1506, 1516 (6th Cir. 1993); see also Prather v.

Rees, 822 F.2d 1418, 1420 (6th Cir. 1987) (“Ordinarily, the state courts must have had the

opportunity to pass on defendant’s claims of constitutional violations”). A Michigan petitioner

must present each ground to both Michigan appellate courts before seeking federal habeas corpus

relief. Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Mohn v. Bock, 208 F. Supp. 2d 796,

800 (E.D. Mich. 2002); see also Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990). The

petitioner bears the burden of showing that his state court remedies have been exhausted. Rust, 17

F.3d at 160.

       Hicks has not carried that burden. He expressly states that he did not present any of his

three habeas claims to the “highest state court” before seeking federal habeas corpus relief, because

he believed that only the federal courts had jurisdiction over the subject matter. Pet., ECF No. 1,

PageID.12. A thorough review of the habeas corpus petition and the Michigan Court of Appeals’s

decision reveals that none of the issues raised in the state court appear in the petition, and none of
                                                 -3-
Hicks’s grounds for habeas relief appear in the state court’s decision denying his direct appeal.

Hicks has not exhausted any of his claims for habeas relief in the petition before the Court.

       Sometimes a habeas corpus petition may be held in abeyance while the petitioner returns

to state court. For instance, when a habeas petition raising both exhausted and unexhausted claims

is filed here, we sometimes hold that petition in abeyance while the prisoner completes his tasks

in the state courts on the unexhausted claims. Rhines v. Weber, 544 U.S. 269, 277-78 (2005). But

here, a stay is neither necessary nor appropriate. Hicks has not requested a stay, and he has not

asserted that his circumstances justify a one. And Hicks has sufficient time remaining on his

limitations period to exhaust his state court remedies on the claims he wishes to raise in this Court.

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), codified at 28

U.S.C. § 2241 et seq., amended 28 U.S.C. § 2244 to include a one-year period of limitations for

habeas petitions brought by prisoners challenging state court judgments. See Froman v. Brigano,

346 F.3d 598, 601 (6th Cir. 2003). The one-year statute of limitations runs from the date on which

the judgment became final by the conclusion of direct review or the expiration of the time for

seeking such a review. 28 U.S.C. § 2244(d)(1)(A). A habeas corpus petition filed outside the time

period prescribed by this section must be dismissed. Isham v. Randle, 226 F.3d 691, 694 (6th Cir.

2000) (case filed thirteen days after the limitations period expired dismissed for failure to comply),

abrogated on other grounds by Abela v. Martin, 348 F.3d 164, 172 (6th Cir. 2003) (en banc).

       Hicks’s conviction in this case became final on January 27, 2020, ninety days after the

Michigan Supreme Court denied the petitioner leave to appeal, when the time for filing a petition

for a writ certiorari in the Supreme Court expired. See Bronaugh v. Ohio, 235 F.3d 280, 284 (6th

Cir. 2000). The Supreme Court has held that the filing of a federal habeas corpus petition does

not suspend the running of the one-year limitations period under 28 U.S.C. § 2244(d)(2). Duncan
                                                 -4-
v. Walker, 533 U.S. 167, 181–82 (2001). At this point, however, Hicks has nearly ten months

remaining before the statute of limitations expires.

       The limitations period is tolled during the pendency of a “properly filed” motion for state

post-conviction or collateral review. 28 U.S.C. § 2244(d)(2). Therefore, if Hicks promptly and

properly initiates his state court post-conviction proceedings, he should have sufficient time after

the conclusion of those proceedings in the state courts to file his new habeas corpus petition timely

in a federal district court. Because it appears that Hicks has sufficient time to exhaust his state

court remedies within the statutory period, there is no need to hold the present petition in abeyance.

       The Michigan Court Rules outline the process for those state post-conviction proceedings,

by which Hicks may raise his unexhausted claims in state court on collateral review. He may file

a motion for relief from judgment pursuant to Michigan Court Rule 6.500 et seq., which allows

the trial court to appoint counsel, seek a response from the prosecutor, expand the record, permit

oral argument, and conduct an evidentiary hearing on Hicks’s claims. He must appeal the trial

court’s disposition of his motion for relief from judgment to the Michigan Court of Appeals and

Michigan Supreme Court, and he may thereafter file a petition for writ of certiorari in the United

States Supreme Court. To obtain relief in state court, he will have to show cause for failing to

raise his unexhausted claims on direct review and resulting prejudice or a significant possibility of

innocence. See Mich. Ct. R. 6.508(D)(3). However, he would have to make a similar showing

here if the Court concluded that there was no state remedy to exhaust. Gray v. Netherland, 518

U.S. 152, 161–62 (1996); Hannah v. Conley, 49 F.3d 1193, 1195–96 & n. 3 (6th Cir. 1995); Rust,

17 F.3d at 160. Hicks’s unexhausted claims should be addressed to, and considered by, the state

courts in the first instance so the state court will have an opportunity to decide whether he has

established “cause” for his failure to present this claim on direct review
                                                 -5-
                                               III.

       Hicks did not exhaust in state court the claims he wants the Court to decide, as outlined in

this petition for a writ of habeas corpus.

       Accordingly, it is ORDERED that Hicks’s amended petition for a writ of habeas corpus

(ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Dated: April 3, 2020




                                               -6-
